Title: To John Adams from Timothy Pickering, 17 August 1797
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Philadelphia Augt. 17. 1797.

The day before yesterday I received by the way of Alexandria a letter from General Pinckney dated at the Hague the 5th of June, from which I have made the enclosed extracts for your information.
Some time ago I mentioned to you my opinion that it would be expedient to send the United States brigantine Sophia to the West Indies, to receive and bring home such of our seamen as were detained in French & Spanish ports, or were otherwise distressed & destitute of the means of returning. You approved of the idea. Recent intelligence of the wretched condition of numbers of our seamen cast ashore by French privateers at St. Iago de Cuba, (a place of no trade) who for want of means of returning were constrained to enter on board the privateers, joined to the former accounts of the ill treatment of others and their imprisonment by Victor Hugues, determined me, with the concurrence of the secretary of war, to send the Sophia on this voyage without more delay. She will sail this day.
I have the honor to be / with great respect, / Sir, your most obt. servt.

Timothy Pickering